Case 1:20-cv-00123-JRS-MG Document 66-3 Filed 12/21/20 Page 1 of 9 PageID #: 1014




     Tracy Betz
     (317) 713-3544
     tbetz@taftlaw.com

                                     December 21, 2020

     Via E-mail

     Eric Rosenberg
     395 North Pearl Street
     Granville, OH, 43023
     erosenberg@rosenbergball.com

            Re:     John Doe v. Indiana University et. al.

     Dear Eric,

            I write in response to your December 2, 2020 letter. Your response noted
     that Indiana University had not included a declaration regarding its non-
     disclosure of your client’s disciplinary file. Assuming you are proceeding in
     good faith, I am enclosing a declaration regarding the same. Again, I reiterate my
     recommendation that you withdraw your lawsuit pursuant to your obligations
     under FRCP 11.

            With regards to Mr. Doe’s transcript, your own letter indicates that he
     ordered the transcript, and that it was then sent to Purdue at his request. Surely,
     you cannot in good faith believe that Indiana University violated the law—and
     committed a compelled state disclosure—by fulfilling Mr. Doe’s request (for
     which he submitted a signed authorization) that the University give him his
     transcript and that the University send his transcript to another institution. I am
     sure you do not intend to suggest that the University should have declined to
     give him, or declined to send to an institution he identified, his transcript upon
     his request. Again, these positions, untenable as they are, pose serious questions
     regarding whether you are complying with your obligations under FRCP 11.




                                                                           Exhibit 3, p.1
Case 1:20-cv-00123-JRS-MG Document 66-3 Filed 12/21/20 Page 2 of 9 PageID #: 1015




            Finally, your position that Rule 11 concerns became moot with the filing of
     our motion to dismiss is simply incorrect. We filed the motion because our
     response was due, and Mr. Doe’s pleading still fails to state a claim upon which
     relief can be granted. Indeed, as you are certainly aware now that you have the
     full recording of the disciplinary hearing (and as you were likely aware before),
     numerous allegations in that pleading raise serious Rule 11 concerns. Among
     them are:

           The allegation that the University commissioners made no credibility
     findings as to Mr. Doe;
           The allegation that commissioners decided his responsibility “solely” on
     the pending charges;
           The allegation that commissioners found Girl 1 to be credible;
           The allegation that Libby Spotts prevented Mr. Doe or his sister from
     testifying about Girl 1’s motivation to invent a story, when in fact she invited
     testimony on that question so long as it was not speculation.

            Even your response letter raises serious Rule 11 questions—like whether
     Mr. Doe is presently attending Vincennes University, which would seem to
     directly contradict the allegation (by both Mr. Doe and by your purported expert
     Ms. Garret) that it is now “impossible” for him to obtain an education and enter
     the career of his choice, or that his educational prospects have been “destroyed.”

            As such, your lawsuit continues to raise serious concerns under Rule 11
     and we expect that you will move forward with withdrawing it. Should your
     allegations survive the Rule 12 stage, the University will continue building the
     necessary record to seek recourse under Rule 11.




                                                                           Exhibit 3, p.2
Case 1:20-cv-00123-JRS-MG Document 66-3 Filed 12/21/20 Page 3 of 9 PageID #: 1016




          Please let me know if you would like to schedule a call to discuss further.



                                                          Best,




                                                   Tracy Betz




                                                                        Exhibit 3, p.3
Case 1:20-cv-00123-JRS-MG Document 66-3 Filed 12/21/20 Page 4 of 9 PageID #: 1017




                                 United States District Court
                                 Southern District of Indiana
                                    Indianapolis Division
  JOHN DOE,
           Plaintiff,
           v.                                      Case No. 1:20-cv-00123-JRS-DML
  THE TRUSTEES OF INDIANA
  UNIVERSITY, et al.
           Defendants.
                              DECLARATION OF LIBBY SPOTTS

           The undersigned, Libby Spotts, hereby states as follows, under penalty of

  perjury:

           1.     I am an adult, over the age of 21, and am competent to testify from my

  own personal knowledge and specialized expertise as to the matters set forth herein.

           2.     I am employed by Indiana University in the Division of Student Affairs as

  the Associate Dean of Students, Director of Student Conduct, and Deputy Title IX

  Coordinator, and have been employed with Indiana University since September 2015

  and in my current role since May 2018.

           3.     In my position as Associate Dean of Students and Director of Student

  Conduct, I ensure that the requisite permission, pursuant to the Family Educational

  Rights and Privacy Act (“FERPA”) and Indiana University practice, is on file with the

  Office of Student Conduct prior to sharing any disciplinary information about a student

  with another institution.

           4.     In accordance with FERPA, a federal law, and Indiana University practice,

  the Office of Student Conduct does not release certain information, including



  28298195v1
                                                                          Exhibit 3, p.4
Case 1:20-cv-00123-JRS-MG Document 66-3 Filed 12/21/20 Page 5 of 9 PageID #: 1018




  disciplinary records, about a student to other universities and/or colleges unless the

  student has signed a release with Indiana University pursuant to FERPA

           5.   If a student wished to share disciplinary records with another institution,

  the FERPA release would be executed through the Office of Student Conduct. Similarly,

  if Indiana University was contacted by another institution regarding a student’s

  disciplinary records, the Office of Student Conduct would be the office that reached out

  to the student to obtain a FERPA release prior to sharing any such information or

  record. This would be the case even if the student granted permission for another

  institution to contact Indiana University regarding the student’s disciplinary record.

           6.   FERPA releases executed through the Office of Student Conduct are kept

  as part of the student’s file with the office. Additionally, any request for disciplinary

  records or information related to a student would be handled by the Office of Student

  Conduct, and any such request would be documented as part of the student’s file with

  the office.

           5.   I have reviewed the complete file of John Doe contained within the Office

  of Student Conduct and have confirmed that there is no evidence that Mr. Doe ever

  signed a FERPA release through the Office of Student Conduct to share information

  regarding his disciplinary record with Purdue University or any other institution. If

  Mr. Doe had signed such a release, I would expect that it would be located in Mr. Doe’s

  file as it is the regular practice and course of dealing for the Office of Student Conduct

  for such a document to be placed in a student’s file.




  28298195v1
                                                                            Exhibit 3, p.5
Case 1:20-cv-00123-JRS-MG Document 66-3 Filed 12/21/20 Page 6 of 9 PageID #: 1019




           6.   I have reviewed the complete file of Mr. Doe contained within the Office

  of Student Conduct and have confirmed that there is no evidence that Purdue

  University, or any other university or college for that matter, requested that the Office

  of Student Conduct or University send it any disciplinary records related to Mr. Doe. If

  Purdue University, or any other institution, had requested any of Mr. Doe’s disciplinary

  records, I would expect a copy of this request would be located in Mr. Doe’s file. It is

  the regular practice and course of dealing of the Office of Student Conduct for such a

  document to be placed in a student’s file.

           7.   I have reviewed the complete file of Mr. Doe contained within the Office

  of Student Conduct and have confirmed that there is no evidence the Office of Student

  Conduct ever sent Mr. Doe’s disciplinary records to Purdue University, or any other

  university or college. If the Office of Student Conduct had sent this information to

  anyone, I would expect information regarding this transmittal would be located in Mr.

  Doe’s file. It is the regular practice and course of dealing of the Office of Student

  Conduct for this to be reflected in the student’s file.

           8.   During my review, I became aware of information regarding other records

  of Mr. Doe’s. I learned that on March 17, 2020, the same date Mr. Doe filed his First

  Amended Complaint, Mr. Doe submitted a signed authorization and requested that the

  Office of the Registrar at the University send his transcript to both himself and Purdue

  University. Attached are screen shots of this request submission and his signed

  authorization for the release of his transcript. The University did in fact comply with

  Mr. Doe’s request, sending a transcript, which does not contain information about the



  28298195v1
                                                                            Exhibit 3, p.6
Case 1:20-cv-00123-JRS-MG Document 66-3 Filed 12/21/20 Page 7 of 9 PageID #: 1020




  nature of Mr. Doe’s disciplinary charges or findings, to both Mr. Doe directly and

  Purdue University. To the best of my knowledge, this is the only information the

  University sent to Purdue University, or any other university or college.



           Further Affiant Sayeth Not.



  Date:_12/21/20_______________                          _____________________________
                                                          Libby Spotts




  28298195v1
                                                                         Exhibit 3, p.7
Case 1:20-cv-00123-JRS-MG Document 66-3 Filed 12/21/20 Page 8 of 9 PageID #: 1021




                                                               Exhibit 3, p.8
Case 1:20-cv-00123-JRS-MG Document 66-3 Filed 12/21/20 Page 9 of 9 PageID #: 1022




                                                               Exhibit 3, p.9
